Case 2:17-cv-12784-PDB-RSW ECF No. 119 filed 07/17/20        PageID.6138    Page 1 of 14




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

   DESMOND RICKS, AKILAH
   COBB, and DESIRE’A RICKS,
                                                   Case No. 17-12784
                        Plaintiffs,
   v.                                              Paul D. Borman
                                                   United States District Judge
   DAVID PAUCH, DONALD
   STAWIASZ, and ROBERT B.
   WILSON,

                  Defendants.
   ______________________________/

          OPINION AND ORDER DENYING DEFENDANTS’ MOTION FOR
                     RECONSIDERATION (ECF NO. 115)
                                      INTRODUCTION

           On April 2, 2020 the Court issued an Opinion and Order denying Defendants’

  Motion for Summary Judgment (ECF No. 91) and denying Plaintiff’s Motion for

  Partial Summary Judgment (ECF No. 92). (ECF No. 114.) In the Opinion and

  Order, the Court, in part, denied Defendants David Pauch, Donald Stawiasz and

  Robert Wilson’s motion for summary judgment on Plaintiffs’ constitutional

  fabrication of evidence, malicious prosecution and Brady-derived claims, state law

  malicious prosecution claim, and intentional infliction of emotional distress claim.

  (Id.)
Case 2:17-cv-12784-PDB-RSW ECF No. 119 filed 07/17/20        PageID.6139     Page 2 of 14




        On April 16, 2020, Defendants filed a Motion for Reconsideration of the

  Court’s denial of their motion for summary judgment. (ECF No. 115, Defendants’

  Motion for Reconsideration.) Defendants argue that the Court committed a palpable

  error by: (1) failing to consider medical examiner, Sawuit Kanluen’s, and Plaintiff’s

  expert, David Townshend’s, criminal trial testimony, which would result in

  summary judgment for Defendant Stawiasz; (2) misstating the presence of

  Defendant Stawiasz at the Pauch and Wilson firearm examination; and (3) failing to

  consider that the various firearms examiners’ identification conclusions represent

  only a “professional disagreement” or a “good faith difference of opinion,” and thus

  Pauch and Wilson did not “intentionally” or “recklessly” falsify or fabricate the

  conclusion in their report. (Id.) Plaintiffs filed a Response on May 15, 2020, as

  ordered by the Court pursuant to E.D. Mich. L.R. 7.1(h)(2), arguing that Defendants’

  motion should be denied. (ECF Nos. 116, 118.) After reviewing these arguments,

  the Court finds that none of the arguments clears the high bar for granting

  reconsideration, and therefore denies the Defendants’ Motion for Reconsideration.

                                 STANDARD OF REVIEW

        “A motion for reconsideration is governed by the local rules in the Eastern

  District of Michigan, which provide that the movant must show both that there is a


                                               2
Case 2:17-cv-12784-PDB-RSW ECF No. 119 filed 07/17/20           PageID.6140    Page 3 of 14




  palpable defect in the opinion and that correcting the defect will result in a different

  disposition of the case.” Indah v. U.S. S.E.C., 661 F.3d 914, 924 (6th Cir. 2011).

  Eastern District of Michigan Local Rule 7.1(h)(3) provides:

        Generally, and without restricting the court’s discretion, the court will
        not grant motions for rehearing or reconsideration that merely present
        the same issues ruled upon by the court, either expressly or by
        reasonable implication. The movant must not only demonstrate a
        palpable defect by which the court and the parties and other persons
        entitled to be heard on the motion have been misled but also show that
        correcting the defect will result in a different disposition of the case.

  E.D. Mich. L.R. 7.1(h)(3). “A ‘palpable defect’ is a defect which is obvious, clear,

  unmistakable, manifest, or plain.” Michigan Dep’t of Envtl. Quality v. City of Flint,

  296 F. Supp. 3d 842, 847 (E.D. Mich. 2017).

        “A motion for reconsideration which presents the same issues already ruled

  upon by the court, either expressly or by reasonable implication, will not be granted.”

  Ford Motor Co. v. Greatdomains.Com, Inc., 177 F. Supp. 2d 628, 632 (E.D. Mich.

  2001). “A motion for reconsideration should not be used liberally to get a second

  bite at the apple, but should be used sparingly to correct actual defects in the court’s

  opinion.” Oswald v. BAE Industries, Inc., No. 10-cv-12660, 2010 WL 5464271, at

  *1 (E.D. Mich. Dec. 30, 2010). It should not be “used as a vehicle to re-hash old

  arguments or to advance positions that could have been argued earlier but were not.”


                                                3
Case 2:17-cv-12784-PDB-RSW ECF No. 119 filed 07/17/20          PageID.6141    Page 4 of 14




  Smith v. Mount Pleasant Pub. Sch., 298 F. Supp. 2d 636, 637 (E.D. Mich. 2003). It

  follows, then, that “parties cannot use a motion for reconsideration to raise new legal

  arguments that could have been raised before a judgment was issued,” Roger Miller

  Music, Inc. v. Sony/ATV Publ’g, 477 F.3d 383, 395 (6th Cir. 2007), and parties “may

  not introduce evidence for the first time in a motion for reconsideration where that

  evidence could have been presented earlier.” Bank of Ann Arbor v. Everest Nat. Ins.

  Co., 563 F. App’x 473, 476 (6th Cir. 2014).

                                          ANALYSIS

        Defendants identify three alleged defects in the Court’s Opinion: (1) whether

  the Court failed to consider Townshend and Kanluen’s criminal trial testimony and

  consideration of the evidence would result in summary judgment for Defendant

  Stawiasz; (2) whether the Court misstated the presence of Defendant Stawiasz at the

  Pauch and Wilson firearm examination and correction of that misstatement would

  lead to summary judgment for Stawiasz; and, (3) whether the Court failed to consider

  that the various experts’ firearms identification conclusions represent a difference of

  professional opinion attributable to working in a different era with different

  standards and methods and consideration of this evidence would result in summary

  judgment for Defendants Wilson and Pauch. (ECF No. 115.) Each of these


                                                4
Case 2:17-cv-12784-PDB-RSW ECF No. 119 filed 07/17/20         PageID.6142    Page 5 of 14




  arguments is unpersuasive, and, even if any of these three conclusions are “palpable

  defects,” correcting them would not “result in a different disposition of the case.”

  E.D. Mich. L.R. 7.1(h)(3).

        Defendants first claim that the Court failed to consider the criminal trial

  testimony of the medical examiner, Sawuit Kanluen, and Plaintiff’s expert, David

  Townshend, in its Opinion and Order. (ECF No. 115 at pp. 3-11, PgID 6096-6104.)

  However, the Court did in fact expressly consider and quote the exact trial testimony

  cited by Defendants in their motion for reconsideration. (See ECF No. 114, Opinion

  and Order, at pp. 12-14, PgID 6020-22.) The Court acknowledged Defendants’

  argument in their motion for summary judgment that:

        [T]here is no evidence that Stawiasz knowingly and intentionally gave
        the wrong bullets to Townshend for examination in 1992, and that
        Plaintiff’s “have no evidence that the bullets were switched, who did it,
        where or how it was done.” According to Defendants, Townshend,
        Kanluen and Pauch all examined the evidence bullets during the trial
        and agreed that those were the bullets they had previously examined,
        and Townshend never complained in 1992 that the bullets were “near
        pristine.”

  (ECF No. 114 at pp. 51-52, PgID 6059-60 (internal record citation and footnote

  omitted).) Then, considering Defendants’ and Plaintiffs’ arguments, the Court

  concluded that there was sufficient evidence to create a question of fact precluding

  summary judgment for Defendant Stawiasz:
                                               5
Case 2:17-cv-12784-PDB-RSW ECF No. 119 filed 07/17/20         PageID.6143    Page 6 of 14




        Defendants argue that there is no evidence that any person in the chain
        of evidence switched the bullets, much less evidence that Stawiasz did
        so, and that Plaintiffs instead rely on only speculation and conjecture
        that Stawiasz had the “means and opportunity” to do so. Plaintiffs
        argue in response that Townshend averred in his sworn affidavit that
        the bullets he examined in 1992 are not the same bullets he examined
        in 2018. It is undisputed that Stawiasz is the person who transported
        those bullets to Townshend in 1992, and thus he had “means and
        opportunity” to switch the bullets. Indeed, Stawiasz conceded in his
        deposition that he had both the means and the opportunity to switch the
        evidence bullets with the bullets test-fired from the Rossi handgun by
        Defendants Pauch. (Stawiasz Dep. at pp. 123, 125, 127.) Townshend
        testified that he remembers remarking to Stawiasz, during the
        examination of the bullets in 1992, that the bullets looked undamaged,
        but that Stawiasz assured Townshend that the bullets he was examining
        were in fact the evidence bullets. (Townshend Dep. at pp. 115, 127.)
        And, Defendants concede that Townshend might have examined the
        previously obtained “test” bullets instead of the actual evidence bullets
        in 1992. (Defs.’ Mot. S.J. at 25.)

        Viewing all of this evidence in the light most favorable to Plaintiffs,
        although a jury might ultimately find that Stawiasz did not switch the
        evidence bullets with the test-fired bullets from the Rossi handgun
        when he brought them to Townshend for testing in 1992, it would not
        be unreasonable in finding that he had. And as explained above, there
        is more than a reasonable likelihood that this fabricated bullet evidence
        “could have affected the judgment.” Thus, a fact question remains, and
        Defendants are not entitled to summary judgment on Plaintiffs’
        fabrication of evidence claim against Defendant Stawiasz.

  (ECF No. 114 at pp. 53-54, PgID 6061-62.) Accordingly, the Court did consider the

  criminal trial testimony of Kanluen and Townshend in deciding Defendants’ motion

  for summary judgment, examined the evidence in the light most favorable to


                                               6
Case 2:17-cv-12784-PDB-RSW ECF No. 119 filed 07/17/20          PageID.6144   Page 7 of 14




  Plaintiffs, and correctly determined that Defendants are not entitled to summary

  judgment. The fact that Stawiasz was “court ordered” to bring the evidence bullets

  to Townshend for testing in 1992 (which the Court acknowledged in its Opinion and

  Order at pp. 10-11, PgID 6018-19) does not change the Court’s analysis. Likewise,

  Defendants’ recitation of Prosecutor Simon’s statements regarding the criminal trial

  proceedings do not vitiate the question of fact created by Townshend’s affidavit and

  deposition testimony, coupled with Stawiasz’s means and opportunity to switch the

  bullets. The Court cannot resolve credibility issues at the summary judgment stage,

  and must view the evidence in the light most favorable to the non-moving Plaintiffs,

  not Defendants. See Moran v. Al Basit LLC, 788 F.3d 201, 204 (6th Cir. 2015);

  CenTra, Inc. v. Estrin, 538 F.3d 402, 412 (6th Cir. 2008).

        Defendants argue that the Court must ignore Townshend’s July 8, 2015

  affidavit and his July 19, 2019 deposition testimony, in which he testified that the

  bullets he examined in 1992 were not the evidence bullets he viewed in 2015 and

  examined in 2018. (ECF No. 115 at pp. 11-12, PgID 6104.) Defendants assert that

  Townshend is “bound by” his testimony at the criminal trial, and that he “must not

  be allowed to directly contradict his sworn testimony with a sham affidavit and

  supporting deposition testimony more than 23 years after the criminal trial in an


                                              7
Case 2:17-cv-12784-PDB-RSW ECF No. 119 filed 07/17/20         PageID.6145    Page 8 of 14




  effort to manufacture a genuine issue of material fact and defeat summary

  judgment.” (Id. citing Reid v. Sears, Roebuck & Co., 790 F.2d 453, 460 (6th Cir.

  1986) and Aerel SRI v. PCC Airfoils LLC, 448 F.3d 899, 908 (6th Cir. 2006).) Those

  decisions Defendants rely on hold that “[a] party cannot create a factual issue by

  filing an affidavit, after a motion for summary judgment had been made, which

  contradicts h[is] earlier deposition testimony.” Reid, 790 F.2d at 460; see also Aerel

  SRI, 448 F.3d at 906 (same). That is not what happened here.

        In April 2015, Townshend examined digital photographs of the evidence

  bullets that had been received by the Michigan Innocence Project, and he signed an

  affidavit on July 8, 2015 stating that the photographs showed “lead bullets that are

  severely mutilated and extensively damaged.” (ECF No. 91-83, Townshend Aff. at

  p. 3, PgID 3327.) He further stated that those evidence bullets depicted in the

  photographs “are not the fired bullets [he] received and microscopically examined

  on August 15, 1992.” (Id.) He continued that “[t]he fired bullets exhibited in the

  digital photographs are in such a mutilated and damaged condition it is doubtful that

  a positive identification with a suspect firearm would be possible.” (Id.) Townshend

  opined that “[a] new examination of the evidence on this case is warranted.” (Id.)

  Ricks filed a Successive Motion for Relief from Judgment on June 1, 2016, which


                                               8
Case 2:17-cv-12784-PDB-RSW ECF No. 119 filed 07/17/20          PageID.6146    Page 9 of 14




  was subsequently granted, relying primarily on Townshend’s July 8, 2015 affidavit.

  (ECF No. 91-85, ¶ 6, PgID 3330.) Townshend later testified in his deposition that

  he examined the actual evidence bullets for the first time on April 23, 2018. (ECF

  No. 91-74, Townshend Dep. at p. 204, PgID 3183.) Based on his examination,

  Townshend opined that the evidence bullets “exhibit class rifling characteristics of

  5 lands and grooves with a right twist,” and that the two evidence bullets “were

  probably fired from the same revolver,” but that “without having the revolver to fire

  test shots, it is not possible to make a positive identification.” (ECF No. 92-25, June

  16, 2018 Townshend Report at p. 2, PgID 4036.) He then opined that “the 5-shot

  Rossi revolver with serial number D373334 has class rifling characteristics of 6

  lands and grooves with a right twist and could not have fired the 2-38 Special caliber

  fired bullets identified as ET#923409 and ET#923410.” (Id.)

        Defendants’ request that Townshend’s affidavit testimony should be

  precluded under the “sham affidavit” rule set forth in Reid is rejected. Townshend

  did not recant his prior testimony, or offer this affidavit after a motion for summary

  judgment was made, but instead explains that the bullets he examined in 1992 were

  not the evidence bullets that he first viewed in 2015 and then examined in 2018.

  Townshend’s 2015 affidavit was not proffered to “rehabilitate” prior deposition


                                                9
Case 2:17-cv-12784-PDB-RSW ECF No. 119 filed 07/17/20         PageID.6147    Page 10 of 14




  testimony after a summary judgment motion was made, as in Reid, but instead was

  provided before Plaintiff was exonerated in 2017 and well before this civil litigation

  was even initiated on August 23, 2017, and in fact was key evidence leading to

  granting Plaintiff’s Successive Motion for Relief from Judgment. This affidavit and

  deposition testimony, coupled with Stawiasz’s concession in his deposition that he

  had both the means and the opportunity to switch the evidence bullets when he

  brought them to Townshend for testing in 1992, creates a fact issue precluding

  summary judgment for Stawiasz.

        Accordingly, Defendants have failed to demonstrate a palpable defect in the

  Court’s Opinion by which the Court and the parties have been misled and

  Defendants’ motion for reconsideration on this basis is DENIED.

        Second, Defendants assert that the Court’s Opinion and Order misstates that

  “[o]n March 6, 1992, Pauch, with Stawiasz present, test fired bullets from the Rossi

  handgun and compared those test-fired bullets to the bullets removed from Bennett’s

  body.” (ECF No. 115 at p. 14, PgID 6107, citing ECF No. 114 at p. 8, PgID 6016

  (emphasis added).) Defendants assert that there is no evidence that Stawiasz was

  present in the firearms lab during the examination of the evidence bullets. (Id.)

  While Defendants are correct that the statement in the Opinion that Stawiasz was


                                               10
Case 2:17-cv-12784-PDB-RSW ECF No. 119 filed 07/17/20         PageID.6148     Page 11 of 14




  “present” when Pauch test fired bullets from the Rossi handgun on March 6, 1992 is

  incorrect, this misstatement is immaterial to the Court’s decision, and particularly to

  whether Stawiasz had the means and opportunity to switch the bullets when he

  brought them to Townshend for testing on August 16, 1992. The Court did not again

  cite or rely on this mis-statement (in the “Factual Background” section of its

  Opinion) when analyzing whether summary judgment was appropriate as to

  Plaintiff’s claims against Stawiasz. (See ECF No. 114 at pp. 53-54, PgID 6061-62.)

  Accordingly, Defendants have failed to show that this misstatement was a “palpable

  defect” or that it would have “result[ed] in a different disposition of the case,” and

  Defendants’ motion for reconsideration on this basis is DENIED. See E.D. Mich.

  L.R. 7.1(h)(3).

        Third, and finally, Defendants complain that the Court’s finding “that the

  conclusion reached in the Pauch and Wilson Firearms Identification report that the

  evidence bullets were fired from the Rossi handgun is wrong” is erroneous and

  “ignores the expert’s differences of opinion and the evolution of some of the

  opinions through time.” (ECF No. 115 at p. 16, PgID 6109.) Defendants’ argument

  fails because it is simply an attempt to “re-hash an old argument” Defendants made

  in their motion for summary judgment and in their motion to strike experts. See


                                               11
Case 2:17-cv-12784-PDB-RSW ECF No. 119 filed 07/17/20        PageID.6149    Page 12 of 14




  Smith, 298 F. Supp. 2d at 637. The Court discussed all of the experts’ evaluations

  of the bullet evidence and the methods they employed in their analyses in its Opinion

  and Order. (See ECF No. 114 at pp. 9, 16-18, 21-24, PgID 6017, 6024-26, 6029-

  32.) All experts who examined the evidence bullets in 2017 and 2018 agreed that

  the bullets were classified as “5R” and thus could not have been fired from the Rossi

  handgun (classified as “6R”), as found by Defendants Pauch and Wilson in 1992.

  The Court explained that:

         [T]he Wayne County Circuit Court granted Ricks’ Successive Motion
         for Relief from Judgment, which eventually resulted in the dismissal
         with prejudice of all charges against Ricks, because the Molnar Report
         “contradicts the conclusion reported by DPD” in the Pauch & Wilson
         Firearms Identification Report, and thus “undermines the reliability of
         the firearms evidence used to convict Defendant” and thus “Defendant
         must be given a new trial.” (Stip’d Order Granting Def.’s Successive
         Mot. for Relief, Conclusion ¶¶ 1-4.)

         Dean Molnar of the Michigan State Police, defense expert Jay Jarvis
         and Plaintiffs’ experts David Balash and David Townshend have all
         since examined the evidence bullets recovered from Bennett’s body
         and determined that the bullets indisputably have five lands and
         grooves with a right twist and are thus classified as “class 5R.”
         (Molnar May 2017 Corrected Report; Jarvis Official Report; Balash
         Dep. at pp. 100-01; Townshend 6/16/18 Report at p. 2.) The experts
         all testified that the evidence bullets could not have been fired by the
         Rossi handgun. (Molnar Dep. at p. 31; Jarvis Dep. at p. 45; Balash
         Dep. at pp. 100-01; Townshend 6/16/18 Report at p. 2.)

         There is therefore overwhelming evidence that the conclusion reached
         in the Pauch & Wilson Firearms Identification report that the evidence
                                              12
Case 2:17-cv-12784-PDB-RSW ECF No. 119 filed 07/17/20            PageID.6150    Page 13 of 14




          bullets were fired from the Rossi handgun is wrong. In fact, Pauch
          now admits that because the Rossi handgun is class 6R, the evidence
          bullets (since classified as class 5R) were not fired by the Rossi
          handgun. (Pauch Dep. at p. 102 (Q. So you would agree with me, that
          gun [the Rossi handgun] could not fire that [evidence] bullet? A.
          That’s right, sir.”).) Thus, it is undisputed that the conclusion in the
          Pauch & Wilson Firearms Identification Report, identifying the
          evidence bullets as being fired by the Rossi handgun, is inaccurate or
          false.

  (ECF No. 115 at pp. 33-35, PgID 6041-43.)

          The Court also found in its March 23, 2020 Opinion and Order Denying

  Defendants’ Motion to Strike Experts that the methodologies utilized by the experts

  were reliable. (ECF No. 113.) To the extent Defendants are seeking reconsideration

  of that Opinion, their request is untimely. In any event, the Court again in that

  Opinion thoroughly discussed the methodologies used by each expert, explaining

  that:

          [T]he expert opinions at issue here do not attempt to opine (as
          Defendants Pauch and Wilson did in 1992) as to whether the evidence
          bullets in this case positively “match” a specific gun, like the Rossi
          handgun. Indeed, they cannot as the Rossi handgun was destroyed by
          the Michigan State Police after Ricks’ appeal and initial motion for
          relief from judgment were denied and thus was not available to these
          experts for a comparison or test-firing in 2017 and 2018.

          Rather, these experts principally opine, based on their examination of
          the evidence bullets, that the evidence bullets are classified as Class 5R,
          and that those bullets thus could not have been fired by a handgun
          classified as a Class 6R gun. The Rossi handgun at issue was classified
                                                 13
Case 2:17-cv-12784-PDB-RSW ECF No. 119 filed 07/17/20        PageID.6151      Page 14 of 14




        as a Class 6R revolver by Pauch and Wilson, and thus the Rossi
        handgun did not fire the evidence bullets.

  (ECF No. 113 at pp. 18-19, PgID 5976-77.) Therefore, there is no palpable defect

  in the Court’s Opinion and Defendant’s third claim of palpable error is DENIED.

                                       CONCLUSION

        Defendants have failed to identify any palpable defect in the Court’s April 2,

  2020 Opinion and Order and instead have “merely present[ed] the same issues ruled

  upon by the court” and have failed to “show that correcting the defect will result in

  a different disposition of the case.” E.D. Mich. L.R. 7.1(h)(3). Therefore, for the

  reasons set forth above, the Court DENIES Defendants’ Motion for Reconsideration.

  (ECF No. 115.)

  IT IS SO ORDERED.


  Dated: July 17, 2020                         s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge




                                              14
